Title: From George Washington to James Mercer, December 1773
From: Washington, George
To: Mercer, James

 

Dear Sir
Mount Vernon Decr 1773

When I sat seriously down, divested of other thoughts, to write to Mr Montague on the Subject of the power of attorney which he Inclosed to Colo. Tayloe, Colo. Mason, & myself, it appeared, if not absolutely necessary, at least, that it would be very satisfactory to him, and the Mortgagees, (as matters are very differently circumstanced to what they expected) to receive authentick Copi⟨es⟩ of the proceedings in this business, for this Reason I have postpon’d taking Copies of your Brothers Letter of Attorney, & Deed to Messrs Hunter & Dick, (returning them to you again) and beg the favour of you to furnish me with attested Copies from the Secretary’s, not only of these, but of the Bill & answer in this case, having promised, if Colo. Tayloe approves, & sends off my Letter, that thes⟨e⟩ Papers shall be forwarded by the first oppy after they get to my hands.
It is my wish & desire to give you as little trouble & put Colo. Mercer to as little expence as possible in this matter; but as we have greatly prolong’d the day of Sale, as well as the manner of it, it becomes necessary in my opinion, to giv⟨e⟩ our constituents every information in our power relative to this business; & this we cannot effectually do, without furnishing them with transcripts of the proceedings in Court; with the Deed & Power abovementioned. It is unlucky therefore that Mr Mason should possess himself of the Deed to Messrs Dick & Hunter before record of it, but upon application to him, it may soon be recover’d, & restord to the proper office, & a copy obtaind—to effect which, I will write to him on this Subject, & if the Deed should come into my hands, will forward it by Post to you aga⟨in⟩ hoping to receive the desird Copies as soon a⟨s⟩ possible, as also a Copy of the decree for my own Rule & Government having forward⟨ed⟩ to Mr Montague the one you gave me. I am Dr Sir Yr Most Obedt Servt

Go: Washington

